Citation Nr: 9907176	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  93-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for internal derangement of the left knee with 
chondromalacia.

2.  Entitlement to a disability rating in excess of 30 
percent for right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to May 
1984, and from June 1986 to April 1989.

By a September 1989 rating decision, service connection was 
granted for both knee disorders.  At that time, a 
noncompensable (zero percent) disability rating was assigned, 
effective April 28, 1989.  This disability rating was 
subsequently increased to 20 percent, effective April 28, 
1989, by a January 1990 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied a disability rating in excess of 20 
percent for each service-connected knee disorder.

This matter was previously before the Board in February 1995, 
at which time it was remanded for additional development.  
Following the Board's remand, the RO increased the assigned 
disability ratings for both knees to 30 percent, effective 
July 18, 1991, by a January 1998 Supplemental Statement of 
the Case.  This matter has now been returned to the Board for 
further appellate consideration.

A personal hearing before the RO was accorded to the veteran 
in September 1992, a transcript of which is of record.  It is 
noted that the veteran initially requested a Travel Board 
hearing as part of his Substantive Appeal, but reported that 
the RO hearing satisfied that request.

For reasons which will be discussed below, the Board will 
defer a decision as to the proper evaluation of the right 
knee disability pending completion of additional development 
set forth in the Remand portion of this decision.


FINDING OF FACT

The medical evidence on file does not show that ankylosis or 
arthritis is present in the left knee, or that extension of 
this knee is limited to 30 or 45 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a left knee disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§  4.3, 4.7, 4.40, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  By a September 1989 rating decision, 
service connection was granted for both knee disorders.  At 
that time, a noncompensable (zero percent) disability rating 
was assigned, effective April 28, 1989.  This disability 
rating was subsequently increased to 20 percent, effective 
April 28, 1989, by a January 1990 rating decision.

In September 1991, the veteran submitted his claim of 
entitlement to disability ratings in excess of 20 percent for 
both knee disorders, among other things.  He contended that 
walking had been a problem, and that he was bothered by 
having to use a cane.  Further, he contended that his 
bilateral knee pain was keeping him from doing the things he 
enjoyed, as well as having a good earning job.  Also, he 
reported that at night his knees were swollen up from all the 
walking he did, and that his pain kept both him and his wife 
up.

At the time of his claims for increased evaluations, the 
veteran submitted VA medical records for the period from July 
to August 1991.  These records show that surgery was 
performed on the right knee, and that the veteran had had a 
similar procedure done on his left knee in 1989.

The veteran underwent a VA examination in February 1992.  At 
that time the veteran reported that he had an accident in 
January 1991 due to his knee locking up while going down 
stairs.  As a result of this accident, he had to have right 
knee surgery.  The veteran also reported that he fell again 
in December 1991 due to his weak knees.  His current 
complaints included bilateral knee pain, swollen knee caps, 
bone friction, sudden shift of knee cap, and a twisting 
sensation of the knees.  Also, the examiner noted that the 
veteran's C-file and service medical records were not 
available.  The examiner further noted that the veteran wore 
a rubber band support on his left knee.  On examination, the 
veteran was unable to walk on his heels or toes, or 
accomplish deep knee bends due to bilateral knee pain.  Both 
knees had marked crepitation on movement of the patellae in 
the respective "feural" groves.  Range of motion for both 
knees was from zero to 135 degrees.  The examiner found no 
evidence of joint line pain, instability or effusion of the 
left knee.  Diagnoses were bilateral chondromalacia patellae; 
and possible internal derangement of both knees.

The RO confirmed and continued the assigned 20 percent 
disability ratings in a March 1992 rating decision.  It was 
noted that the evidence did not show severe impairment of 
either knee, nor was flexion limited to 30 degrees or 
extension to 20 degrees.  

The veteran's Notice of Disagreement was received in March 
1992.  A Statement of the Case was issued in July 1992, and 
the veteran's Substantive Appeal was received later that same 
month.

Additional VA medical records were obtained that covered the 
period from June 1991 to June 1992, some of which were 
already on file.  These records show treatment for bilateral 
knee problems.

A personal hearing was accorded to the veteran before the RO 
in September 1992.  At this hearing, the veteran testified 
about the then current symptomatology of both knees.  For 
instance, he testified that he had a lot of pain with both 
knees, that his knees were not stable, and that he could not 
stand for long periods of time.  He also testified about the 
work-related injury to his left knee in June 1992, and that 
the doctor diagnosed a compound fracture.  The veteran 
testified about the subsequent surgery on his left knee at 
the John F. Kennedy Medical Center, as well as the follow-up 
treatment he received including physical therapy.  He 
testified that his physical therapy consisted primarily of 
strength building exercises for his left knee as he still had 
trouble bending this knee.  Also, he testified that he 
obtained a new knee brace at the time of the surgery, and 
that he wore it on an as needed basis.  The veteran also 
testified that he used medication to treat his bilateral knee 
pain.  

On file is a statement from M. Schottenfeld, M.D. P.A., dated 
in September 1992.  Dr. Schottenfeld reported that the 
veteran was under his care for lateral femoral chondral 
fracture, and that he was unable to return to work at that 
time.

Also on file is a September 1992 Investigations Report from 
the veteran's employer in regard to a twisted knee injury the 
veteran sustained when he slipped on the stairs.  It was 
noted, at that time, that the veteran had severe pain and 
swelling of the left knee.

Additional VA medical records were obtained that covered the 
period from July 1991 to August 1992, many of which were 
already on file.  These records show treatment for bilateral 
knee problems.

A VA examination was accorded to the veteran in November 
1992.  The veteran reported that he had significant pain in 
both knees, with the left knee being worse than the right.  
He also reported that he experienced occasional swelling.  
Additionally, he reported that he received a course of 
physical therapy at the John F. Kennedy Hospital under Dr. 
Schottenfeld.  The veteran also reported that he wore knee 
braces given to him by the VA.  On examination, the examiner 
found three punctate lesions on the left knee which were 
consistent with arthroscopy scars.  There was evidence of 
bilateral knee effusion, with the left greater than the 
right.  The examiner found the veteran to have full range of 
motion for both knees.  However, there was crepitus present, 
especially on the left.  The veteran's Q scales were within 
normal limits, bilaterally.  The examiner found no evidence 
of ligament instability.  Also, the patellar apprehension 
sign was negative, bilaterally.  It was noted that motor 
examination was somewhat limited secondary to pain, but was 
felt to be 5/5 on the left.  The examiner also noted that the 
veteran was unable to fully perform a deep knee bend 
secondary to pain in his left knee.  Also, the veteran was 
observed to ambulate with somewhat of an antalgic gait on the 
left side, but did not require an assistive device.  The 
examiner's review of the bilateral knee X-rays revealed 
minimal medial joint space narrowing on the left, consistent 
with prior medial meniscectomy.  There was also a small 
calcification of the left medial collateral ligament, 
consistent with previous injury.  Additionally, there was a 
small bilateral suprapatellar effusion.  There was no 
evidence of chondromalacia on the X-rays.  Following physical 
examination, the examiner diagnosed history of chondromalacia 
patellae on the right, status post lateral release procedure 
and history of left medial meniscectomy and previous injury 
to the left medial collateral ligament, now with chronic pain 
and intermittent swelling of the left knee.

VA medical records from January 1994 show that the veteran's 
left knee was well-healed, and that staples had been removed.  
Range of motion, at that time, appears to have been from zero 
to 60 degrees.

On file is a statement from M. A. Feldman, M.D., dated in 
July 1994 regarding the veteran's left knee.  Dr. Feldman 
noted that he first saw the veteran in June 1992, after the 
veteran had slipped down stairs.  At that time, Dr. Feldman 
felt that the veteran had patellofemoral instability, and 
suggested exercises.  It was noted that, since that time, the 
veteran had realignment surgery done by a local knee 
specialist.  However, the veteran's left knee pain continued, 
and was present when he was standing, working, or walking.  
In Dr. Feldman's opinion, the veteran had chronic pain 
syndrome of the left patellofemoral joint.  Moreover, Dr. 
Feldman opined that this was a permanent problem that would 
not improve in the near future.  Dr. Feldman prescribed 
medication to help the veteran with pain and sleep.  

It is noted that Dr. Feldman's treatment records of the 
veteran contained X-rays of the veteran's left knee from June 
1992 and July 1994.  The June 1992 X-ray had evidence of 
moderate knee joint effusion, but no acute fracture or 
dislocation was seen.  The ankle mortise was well-preserved, 
and the articular surfaces appeared normal.  However, there 
was small calcification in the soft tissue adjacent to the 
left medial femoral epicondyle which was probably post 
traumatic in etiology and represented "Pellingrini-Steada 
calcification."  The July 1994 X-ray was compared to the 
June 1992 results.  Screws were noted in the proximal tibia, 
which were consistent with surgical intervention since the 
prior study.  Otherwise, no significant interval change was 
seen. 

This matter came before the Board in February 1995.  At that 
time, the Board noted that the record, including the 
veteran's own statements, indicated that there were 
additional medical records pertinent to the appeal that were 
not on file.  As a result, the Board remanded the case for 
the RO to obtain copies of all VA medical records since 
August 1992, including the reported left knee surgery in 
January 1994.  The RO was also to obtain any private medical 
records from health care providers who had treated the 
veteran for his knees, including Dr. Schottenfeld and the 
John F. Kennedy Medical Center.  The veteran was to be asked 
to whom he submitted any claim(s) for benefits in connection 
with the work-related injury sustained in June 1992, and any 
determinations made pursuant to these claims.  Finally, the 
veteran was to be afforded a VA orthopedic examination to 
determine the nature and extent of all residuals of his 
service-connected knee disorders.  Among other things, the 
examiner was to specifically express an opinion regarding 
whether any symptoms were unrelated to the service-connected 
disorders or had been superimposed on the service-connected 
disorders, and, if so, whether the impairment due to the 
superimposed injury could be differentiated from impairment 
due to the service-connected knee disorders.

Following the Board's remand, VA medical records were 
obtained that covered the period from January to September 
1994.  These records show treatment for bilateral knee 
problems.

A VA joints examination was accorded to the veteran in August 
1995.  The VA examiner summarized the history of the 
veteran's bilateral knee problems, and noted that the veteran 
was wearing bilateral Neoprene sleeve braces.  At that time, 
the veteran reported that he was unable to squat due to a 
significant decrease in range of motion of his left knee and 
pain.  On examination of the left knee, the veteran's range 
of motion was from zero degrees extension to 90 degrees of 
flexion.  The examiner noted that it was stopped at this 
point because of significant pain.  Also, the examiner found 
that there was less effusion present in the left knee than 
the right, and that there was no ligamentous instability.  
There was no true joint line tenderness over the medial and 
lateral compartments of the left knee, nor was there 
quadriceps or patellar tendinitis.  The examiner noted that 
the veteran had a pain-inhibition response to flexion on the 
left side, and noted that there was some atrophy of both 
thighs.  Additionally, the examiner found that the veteran 
had two scars on the left knee from the surgical procedures 
done and from the patellar tendon transfer.  Moreover, the 
examiner found that the veteran had bilateral hypermobile 
patellae.  When the patellae were subluxed medially and the 
undersurface of the patellar facet was palpated, the veteran 
had exquisite pain on the left side.  Diagnosis was bilateral 
chondromalacia patella, greater on the left than the right, 
with status post two scooping procedures on each knee and a 
lateral release on the right knee and a patellar tendon 
transfer on the left knee.  As an additional matter, the 
examiner noted that X-rays revealed the left knee had two 
screws below the medial femoral condyle.  It was noted that 
these X-rays were taken approximately two months prior to the 
examination.

Additional VA medical records were obtained that covered the 
period from December 1991 to September 1993, some of which 
were already on file.  These records show treatment for 
bilateral knee problems.  It is noted that radiology reports 
of both knees were conducted in November 1992 and August 
1993, neither of which showed bone-joint pathology.  
Additionally, the August 1993 report showed chondromalacia in 
both knees, rule-out progression.

Private medical records were obtained from Dr. Schottenfeld 
that covered the period from June to October 1992.  These 
records show follow-up treatment for the veteran's June 1992 
left knee surgery, including physical therapy.

Private medical records were also obtained from Dr. Feldman 
that covered the period from April 1992 to November 1995.  
Among other things, these records show treatment for 
bilateral knee problems, particularly the left knee.

A new VA joints examination was accorded to the veteran in 
August 1997.  At that time, the VA examiner noted that the 
veteran's C-file was available for his review, and summarized 
the history of the veteran's bilateral knee disorders.  It 
was noted that the veteran continued to work as a maintenance 
man, and that he took pain medication as needed.  It was also 
noted that the veteran was limited in the amount of total 
ambulation he could perform comfortably.  The veteran 
reported that he needed to apply ice to his knees when he 
returned home from work on a nightly basis in order to 
relieve the pain and swelling.  Additionally, it was noted 
that the veteran underwent a patellar transfer procedure with 
a tibial osteotomy on his left knee in 1994.  He subsequently 
underwent physical therapy, but had no further major injuries 
involving the left knee other than a couple of minor twisting 
injuries.  It was also noted that the veteran continued to 
wear his Palumbo knee sleeve brace and that he performed a 
home exercise program for the left knee.  He was reportedly 
seen at the Orthopedic Clinic two weeks prior to the 
examination regarding complaints of pain which he felt were 
related to the surgical screw sites.  Although a local 
corticosteroid injection helped temporarily, the pain 
returned.  As a result, the veteran reported that plans were 
being made for removal of the surgical screws.

On physical examination of the left knee, the examiner found 
a long, well-healed surgical scar along the proximal lateral 
region of the left tibia.  The examiner noted that the 
veteran did complain of pain on palpation of the surgical 
screws.  Range of motion of the left knee was from zero 
degrees extension to 100 degrees flexion.  Beyond this point, 
the veteran complained of significant pain.  The examiner 
found that the veteran did have some quadriceps atrophy on 
the left compared to the right.  There was 2 cm of quadriceps 
atrophy on the left measured at 5 cm proximal to the patella.  
Additionally, there was no true joint line tenderness on the 
left, and no ligamentous instability or meniscal signs 
present on the left.  The patellar ("groin") test was also 
positive on the left, and the examiner noted that the 
veteran's patella was perhaps slightly hypermobile on the 
left.  Review of the X- rays of the left knee showed no 
change since May 1995; there was evidence of tibial tubercle 
osteotomy with 2 screws through the proximal tibia; there was 
also radiographic evidence of a probable osteochondral 
fracture in the region of the left lateral condyle region.

Following physical examination, the examiner diagnosed 
bilateral chondral patellae, greater on the left than on the 
right.  Additionally, the examiner noted that the veteran was 
status post-arthroscopy on both of his knees, and was status 
post a lateral retinacular release on the right, and a 
patellar tendon transfer, tibial osteotomy procedure on the 
left.  There was also a history of an osteochondral fracture 
on the left which the examiner noted was not service-
connected.  With respect to functional loss, the examiner 
opined that the veteran did have functional limitations due 
to his knee disorders.  The examiner believed that the 
veteran did have swelling by the end of the work day, and 
that he did need to tend to his knees on a nightly basis.  
Moreover, the examiner opined that the veteran was most 
likely limited vocationally as well since athletic activities 
would be extremely difficult for him to participate in.  
However, he opined that the veteran was able to work, and 
noted that he was doing so.  Also, he noted that the 
veteran's normal day-to-day activities were impaired 
somewhat, but not to the point where he was dependent for any 
aspect of his activities of daily living.

As an additional matter, the examiner noted that the veteran 
did have a superimposed history of osteochondral fracture in 
the past.  However, the veteran's current left knee 
symptomatology appeared to be mainly related to the 
chondromalacia as opposed to the history of an osteochondral 
fracture.  While the work-related injury could be 
contributing to these symptoms somewhat, the examiner found 
that the majority of the veteran's symptoms did appear to be 
based upon his patellofemoral syndrome.  Thus, he felt that 
the majority of the veteran's impairment was due to his 
military service.

By a January 1998 Supplemental Statement of the Case, the RO 
increased the disability ratings for both knee disorders to 
30 percent, effective July 18, 1991.  The RO noted that this 
evaluation was granted for recurrent subluxation or lateral 
instability of the knee which was severe.  It was noted that 
this was the highest disability rating under Diagnostic Code 
5257, and that there was no evidence of ankylosis for either 
knee.  The RO also found that the 30 percent ratings 
adequately compensated the veteran for any functional loss 
due to pain.


Legal Criteria.  The disability must be reviewed in relation 
to its history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The RO has assigned disability ratings for the veteran's left 
knee disorder in accordance with the criteria set forth under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this Code, 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment and a 30 percent evaluation requires severe 
impairment.

The Board also notes that the RO made reference to ankylosis 
in its evaluation of the veteran's bilateral knee disorders.  
Diagnostic Code 5256 provides that favorable ankylosis of 
either knee warrants a 30 percent evaluation. Ankylosis is 
considered to be favorable when the knee is fixed in full 
extension, or in slight flexion at an angle between 0 degrees 
and 10 degrees.  A 40 percent evaluation requires that the 
knee be fixed in flexion at an angle between 10 degrees and 
20 degrees. 

Historically, the RO has also considered limitation of motion 
in the evaluation of the veteran's bilateral knee disorders.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned. Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (1998).

The Board notes that any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The General Counsel 
for VA, in a precedent opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  General Counsel stated that 
when a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  General Counsel 
subsequently held in VAOGCPREC 9-98 that a separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59; see also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).  Consequently, the Board will consider whether 
Diagnostic Code 5003 can also be applied in evaluating the 
severity of the veteran's service-connected bilateral knee 
disorders.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that both of his knee disorders are more disabling 
than contemplated by the current evaluation.  Therefore, his 
claims for increased evaluations are well-grounded.  VA has 
afforded the veteran several VA medical examinations, 
obtained medical records from health care providers who have 
treated the veteran, and he has not identified any additional 
pertinent evidence that is not of record.  Therefore, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a) regarding the left knee disorder.

As a preliminary matter, the Board has determined that the RO 
substantially complied with the directives of the February 
1995 remand.  While there is no evidence regarding any 
worker's compensation claim the veteran may have filed for 
his June 1992 work-related injury, the Board notes that the 
August 1997 VA examiner found that the veteran's current 
symptomatology was related to his military service and not 
any superimposed injury.  Thus, this information is not 
necessary for a full and fair evaluation of the severity of 
the veteran's bilateral knee disorders.  Accordingly, a new 
remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998).

As noted above, the veteran's current 30 percent evaluation 
is the highest rating available under Diagnostic Code 5257.  
It is also the highest rating available under Diagnostic Code 
5260.  Thus, the veteran is not entitled to higher 
evaluations under either of these Diagnostic Codes.  It is 
also noted that none of the medical evidence on file shows 
that the veteran has ankylosis or arthritis of the left knee.  
Therefore, neither Diagnostic Code 5003 or 5256 is for 
application in the instant case either.  Furthermore, the 
left knee disorder has not been shown to have range of motion 
limited to 30 or 45 degrees extension.  Therefore, the 
veteran is not entitled to a disability rating in excess of 
30 percent under Diagnostic Code 5261.  38 C.F.R. § 4.71a.

The Board also notes that both the August 1995 and August 
1997 VA examiners took account of the veteran's complaints of 
pain when making their findings regarding range of motion.  
The August 1997 examiner also provided an opinion regarding 
functional impairment.  Thus, the Board finds that the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) have 
been complied with.  Given the fact that pain was taken into 
account regarding the veteran's range of motion for the left 
knee, and the fact that the veteran is employed, the Board is 
of the opinion that the current schedular rating adequately 
compensates the veteran for the functional impairment caused 
by his left knee disorder.  

For the reasons stated above, the Board finds that the 
evidence on file does not meet or nearly approximate the 
criteria necessary for a disability rating in excess of 30 
percent for the left knee disorder.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased rating, and must be 
denied.  This finding is also supported by the August 1997 VA 
examiner's opinion that the impairment caused by the 
veteran's knees was not to the point where the veteran was 
dependent for any aspect of his activities of daily living.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a left knee disorder is denied.


REMAND

As stated above, General Counsel for VA has held in precedent 
opinions that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Code 5003 
based on X-ray findings of arthritis and painful motion.  
VAOGCPREC 9-98.  The record shows that the veteran has 
consistently contended that his right knee disorder is 
manifest by pain.  Further, in August 1997 a VA examiner 
indicated that X-rays revealed mild degenerative joint 
disease of the right knee.

It is not clear whether the VA examiner's finding of mild 
degenerative joint disease meant that the veteran did or did 
not have arthritis of the right knee.  Since it is not clear 
whether the veteran has arthritis, the Board cannot determine 
whether or not the veteran is entitled to a separate rating 
for the right knee under Diagnostic Code 5003.  Thus, 
clarification of whether or not the August 1997 X-rays reveal 
arthritis of the right knee are necessary for a full and fair 
determination on the claim for a disability rating in excess 
of 30 percent for the right knee disorder.

Accordingly, the case is REMANDED for the following:

1.  The claims folder and the X-ray films 
of the veteran's right knee taken in 
August 1997 should be referred to the 
examiner who conducted the August 1997 VA 
joints examination.  The examiner must 
clarify whether or not X-rays of the 
right knee establish the presence of 
arthritis.  If this physician is not 
available, the records should be referred 
to an appropriate specialist for an 
opinion as to this matter.

2.  After completing any additional 
development deemed necessary, the RO 
should review the claims folder to insure 
that the above development has been 
completed.  The RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review 
taking into consideration whether the 
veteran is entitled to a separate 
disability rating for his right knee 
under Diagnostic Code 5003.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

- 17 -


- 1 -


